Citation Nr: 1125918	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-04 464	)	DATE
	)
	)


THE ISSUE

Whether an April 1996 Board decision that denied entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities should be revised or reversed on the basis of clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Samuel M. Tumey, Esquire



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to September 1955.  The Veteran died on December [redacted], 2002.  The claimant is his surviving spouse.
      
This case comes before the Board on motion by the claimant alleging clear and unmistakable error (CUE) in an April 1996 Board decision.  Board CUE is a matter within the Board's original jurisdiction and is not an appeal.  
See 38 U.S.C.A. § 7104, 7111.

The claimant has also raised CUE as to a July 2004 decision by the Appeals Management Center on behalf of the Jackson, Mississippi Regional Office (RO) as to the effective date assigned for the award of TDIU for accrued benefits purposes.  Unlike with Board CUE, the Board does not have jurisdiction to review claims of RO CUE in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326 (2006) (holding that Board lacked jurisdiction to review on the merits a request for revision of RO decision on the basis of a theory of CUE which was not first presented to or adjudicated by the RO.)  To the extent the underlying June 2004 Board decision which granted the claimant entitlement to TDIU is implicated in this CUE claim, this serves only to support the claim of RO CUE as the Board's decision was a full grant that did not encompass the assignment of an effective date or other downstream issues.  There is no additional benefit which may be awarded by a CUE attack on the Board's underlying decision, and no controversy exists.  The claim of RO CUE is therefore referred to the AOJ for appropriate action.

Additionally, a claim for benefits under 38 U.S.C.A. § 1318 has been raised by the claimant's attorney.  The Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.   In an April 29, 1996, decision, the Board denied entitlement to TDIU.

2.  The April 29, 1996, decision by the Board was reasonably supported by the evidence then of record and was consistent with VA law and regulations then in effect.

3.  There was a tenable basis for the Board's April 29, 1996 decision.


CONCLUSION OF LAW

The April 1996 Board decision that denied entitlement to TDIU was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant in this case seeks an earlier effective date for the award of TDIU.  The current date assigned is September 11, 1998.  The claimant seeks a date of 1991 or, at minimum, a date prior to that presently assigned. 

A brief recitation of the claim's procedural posture is in order before reaching the merits of this decision.  In a June 2004 Board decision, the claimant was granted entitlement to TDIU on an accrued benefits basis.  The Board additionally remanded two other accrued benefits claims, entitlement to service connection for a bilateral hip disorder and bilateral foot disorder, for further development at that time.  In a July 2004 decision by the RO via the Appeals Management Center, the Board's TDIU grant was implemented  and an effective date of September 11, 1998 was assigned.  Significantly, the claimant did not appeal this rating decision and it became final. 

In September 2006, the previously remanded accrued benefits claims returned to the Board upon completion of the necessary development, and the claims were denied.  The claimant appealed this decision to the Court of Appeals for Veterans Claims (CAVC).  At the CAVC, the claimant waived consideration of the accrued benefits denials, and instead sought review of the effective date assigned for TDIU, and entitlement to dependency and indemnity compensation (DIC).  The Court dismissed the claimant's appeal, finding that it had no jurisdiction over these other claims.  With specific regard to the earlier effective date for TDIU, the Court pointed out that because the claimant failed to file a timely appeal to the RO decision that established the effective date of September 11, 1998, she could no longer seek relief via an earlier effective date claim as such "freestanding claims" are barred under Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  The Court noted that the claimant's only remaining avenue for attacking the effective date assigned for TDIU would be to allege clear and unmistakable error (CUE) in the July 2004 RO decision. 

Accordingly, the claimant has pled CUE as to the July 2004 RO decision.  As described above, the Board presently does not have jurisdiction over this claim as the RO has not considered it in the first instance.  As also noted above, to the extent the underlying June 2004 Board decision which granted the claimant entitlement to TDIU is implicated in this CUE claim, the Board finds this serves only to support the claim of CUE in the RO decision as the Board's decision was a full grant that did not encompass the assignment of an effective date or other downstream issues.  

In addition to the CUE claim as to the July 2004 RO decision, the claimant has additionally alleged CUE as to a 1996 Board decision which denied entitlement to TDIU.  The claimant's attorney argues, "taking into account remands and submission of additional evidence, an unappealed Board decision dated April 29, 1996 appears to be the sole barrier to procedural continuity between informal disability claim supported by medical statement dated March 1992 and the claim for TDIU on file at the Veteran's death."  Essentially, the claimant seeks to set aside the Board 1996 decision in order to allow entitlement to an effective date prior to 1996.  At most, the claimant seeks an effective date of March 1991, one year prior to the March 1992 claim upon which the 1996 Board decision was founded.  At minimum, the claimant simply seeks an effective date earlier than the September 1998 date currently assigned.  With this background, it is now appropriate to turn to the merits of the claim. 

A final decision by the Board is subject to revision on the grounds of CUE.   If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2010).

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  See 38 C.F.R. § 20.1404(b) (2010); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2010); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b) and (c) (2010); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.              38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Here, the claimant's representative argues that the Board's April 1996 decision was clearly erroneous because the evidence of record at the time, specifically a 1992 Social Security Administration (SSA) report, indicated that the Veteran was essentially unemployable.  In the  February 2009  Motion for Revision, the claimant's attorney argues, "the error committed by the 1996 Board was in failing to consider whether the Veteran's back disability, if taken alone, would preclude him from employment in light of the finding by the 1992 SSA Administrative Law Judge that he was not suited for sedentary employment." 

After having carefully considered the Motion, the Board finds that the representative's contentions concerning evidence of unemployability amount to a disagreement as to how the evidence extant at the time of the April 1996 Board decision was weighed and evaluated.  Such a disagreement cannot constitute a valid claim of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ('to claim CUE on the basis that previous adjudicators had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE'); see also Russell, supra (to same effect).  To address the representative's argument, the Board would have to engage in reevaluating each piece of evidence of record in April 1996 to determine how probative it is, in pursuit of reaching its own conclusion as to whether the Veteran was unemployable.  Such an inquiry requires weighing and evaluating evidence which, as stated above, cannot constitute a valid claim of CUE.  See 38 C.F.R. § 20.1403(d).  Moreover, the Board points out that while the SSA determined the Veteran was in fact "disabled" for compensation purposes, it also specifically stated, "claimant has the residual functional capacity to perform the full range of sedentary work."  SSA Decision Finding of Fact #7, page 6.  

The Board does not dispute that reasonable minds in 1996 could have differed as to whether the Veteran was unemployable.  However, this is not the applicable test for CUE.  As explained above, mere disagreement with the Board's evidentiary conclusions cannot amount to a valid CUE claim.  At most, the claimant and her representative are expressing disagreement as to how the Board weighed the evidence in its April 1996 decision.  When reasonable minds can differ, it cannot be said there was an undebatable error, which is the kind of error required for a finding of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

The claimant's representative additionally argues that because the Board eventually awarded entitlement to TDIU in 2004, it essentially "reversed" the 1996 decision, and the 2004 determination is "indicative of an implied finding of error" in the 1996 decision.  The attorney further contends that the claimant actually need not even allege CUE as to the 1996 decision, because "the Board has already made that determination." 

These arguments are without merit.  The Board in June 2004 in no way, either implicitly or explicitly, made any determination concerning CUE in the 1996 decision.  The Board in June 2004 in no way, either implicitly or explicitly, "reversed" itself by virtue of the fact that a different disposition was reached in 2004 than had been reached in 1996.  The June 2004 decision was clearly based on a record not in existence in 1996.  The June 2004 decision rests on a December 1999 VA examination report and other evidence from 2002 and 1998, in addition to evidence that was of record in 1996.  The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.

In summary, for the reasons and bases expressed above the Board finds, that the April 1996 decision did not contain CUE.  The motion is accordingly denied.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the claimant's allegations of CUE.  The United States Court of Appeals for Veterans Claims (Court) has determined that CUE claims are not conventional appeals.  Rather, such claims are requests for revisions of previous decisions.  A claimant alleging CUE is not pursuing a claim for benefits.  Instead, that claimant is collaterally attacking a final decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.  See Livesay v. Principi, 15 Vet. App. 165 (2001).





ORDER

The motion to revise or reverse the April 29, 1996, Board decision on the basis of clear and unmistakable error is denied.





                       ____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



